Citation Nr: 1512232	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952, including service in the Republic of Korea.  He died in August 2006.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a April 2012 letter determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Hungtingon, West Virginia.


FINDING OF FACT

At the time of his death, the Veteran had been entitled to and receiving benefits for service-connected disabilities for approximately four years.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC benefits have not been met.  38 U.S.C.A. § 1311(a)(2).  (West 2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Legal Standard

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2014; 38 C.F.R. § 3.5(a) (2014).  In addition to the award of DIC, an additional amount (commonly referred to as "enhanced DIC") is payable in the case of a Veteran who "at the time of death was in receipt of or was entitled to receive . . . compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death."  38 U.S.C.A. § 1311(a)(2).   

Facts and Analysis

The Appellant is currently in receipt of DIC benefits based on a rating decision in May 2008, which found that the Veteran's death was due at least in part to malaria contracted in service.  She seeks an award of "enhanced DIC" as provided for under 38 U.S.C.A. § 1311(a)(2).

The record shows that the Veteran first sought service connection for disabilities resulting from service in March 2002.  Benefits were subsequently awarded for cold injury residuals in all four limbs with an effective date of March 19, 2002.  He was assigned an 80 percent combined disability rating as well as a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Appellant has argued that enhanced DIC is payable because the Veteran's malaria, found to be a contributing cause of his death, was first manifested in October 1952, and resulted in recurrent symptoms and suffering for over 53 years.  As stated by her representative in August 2014, the Appellant's claim is based largely on the severity of the disease process that contributed to the Veteran's death rather than on the time period stated in the law.

The May 2008 rating decision granted service connection for the cause of the Veteran's death based on a determination that the recurrent malaria was contracted in service and contributed to the decline of renal function.  The evidence supports the Appellant's contentions that the Veteran suffered from this disability over the period of many years, a disability which was later found to be service-connected.  However, entitlement to an award of enhanced DIC under 38 U.S.C.A. § 1311(a)(2) does not rest on the length of time the disability existed but on the length of time there was a service-connected disability rated as totally disabling.

The plain language of 38 U.S.C.A. § 1311(a)(2) requires that the Veteran have been receiving or have been entitled to receive service-connected disability benefits at a 100 percent or TDIU level for at least eight years prior to the time of his death.  In this instance, the Veteran was only in receipt of any service-connected disability benefits for approximately four years prior to his time of death.  

While it well may be that service-connection would have been awarded for malaria and the residuals of malaria in the Veteran's lifetime if he had filed a claim for the disability, it is undisputed that the Veteran did not file any claim of service connection until March 2002.  Moreover, the claim as filed in March 2002 did not include malaria or any residuals of malaria.  As such, service-connection for this disability was never in effect at any point prior to the Veteran's death.  

The Veteran was not in receipt of service-connected disability benefits for any medical condition, however disabling, for at least eight years at the time of his death.  In addition, the condition on which the Appellant bases her claim for enhanced DIC, malaria, was not a service-connected disability at the time of his death.  Thus, regardless of the severity of the condition or the length of time the Veteran suffered with it, the fact that no claim for the condition was ever filed during the Veteran's lifetime is dispositive as to whether he was entitled to receive compensation for malaria as a service-connected disability prior to his death.  The criteria for enhanced DIC benefits have not been met.  38 U.S.C.A. § 1311(a)(2).  


ORDER

Entitlement to enhanced DIC benefits is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


